In re Smith, Kelvin Ray; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. K, No. 2-80-296.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion for new trial and/or annual evidentiary hearing judgment as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.